Citation Nr: 1013614	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dayton, Ohio


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on December 
19, 2007, at the Wilson Memorial Hospital in Sidney, Ohio. 

(The issue of entitlement to an increased rating for migraine 
headaches will be addressed in a separate decision.) 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to April 
1983, January 1986 to January 1990 and October 1992 to May 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Dayton, Ohio, which is the 
Agency of Original Jurisdiction (AOJ) in this matter.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment 
rendered on December 19, 2007, at the Wilson Memorial 
Hospital in Sidney, Ohio. 

2.  It is not contended or shown by the evidence of record 
that there was prior authorization from a VA official or 
employee for the treatment rendered on December 19, 2007, at 
the Wilson Memorial Hospital in Sidney, Ohio. 

3.  The treatment rendered on December 19, 2007, at the 
Wilson Memorial Hospital in Sidney, Ohio, was not for a 
medical emergency of such nature that delay would have been 
hazardous to the Veteran's life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred due to treatment at the Wilson 
Memorial Hospital in Sidney, Ohio, on December 19, 2007, have 
not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  It is not clear 
whether VA's duty to notify is applicable to claims such as 
the one decided herein. Cf. Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51 (rather, in Chapter 17).  However, in 
Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the Court appeared to assume 
the VCAA is applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the claimant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that 
are deemed necessary and requested for adjudication of the 
claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. § 
17.132.

The Veteran was sent letters in March 2008 and April 2008 
advising her of the information necessary to substantiate her 
claim, to include specifically evidence that the treatment in 
question was of an emergent status and that delay in 
presenting for this treatment would have been hazardous to 
life or health.  The AOJ has explained to the appellant the 
bases for denial of the claim, and afforded her the 
opportunity to present information and evidence in support of 
the claims.  There is no indication that any additional 
notice or development would aid the appellant in 
substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009).  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the 
circumstances of this case, additional efforts to assist or 
notify her in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Therefore, the 
Board may consider the merits of the claim. 

Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  (Empahsis added).  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002 (Emphasis added).   

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

Generally, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility under 38 U.S.C.A. § 1728, a claimant must satisfy 
three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-connected 
disability, or (3) for any disability of a Veteran 
who has a total disability, permanent in nature, 
resulting from a service-connected disability, or 
(4) for any injury, illness, or dental condition in 
the case of a Veteran who is participating in a 
rehabilitation program and who is medically 
determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b) The services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.  

(Emphasis added).  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Zimick, 11 Vet. App. at 49; 
see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), 
citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. 
Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain Veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA. 
Eligible Veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed 
via legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 4123-4124 
(2008).  Specifically, the change of interest is that the 
word "shall" in the first sentence, replaced the word 
"may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions of the statute the 
conditions set out in the remainder of the statute must be 
met in order for VA to make payment or reimbursement.  While 
the provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994).

Under both the former and revised versions of 38 U.S.C.A. § 
1725, the definition of the term "emergency treatment" was 
and is defined as medical services furnished, in the judgment 
of the Secretary, (1) when Department or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; (2) when such 
services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

The record reflects that the Veteran was admitted to the 
Wilson Memorial Hospital in Sidney, Ohio, on December 19, 
2007, with dilated pupils felt to be the result of a reaction 
to psychotropic medication.  There is no evidence of record 
indicating that the Veteran received prior authorization for 
the treatment in question at the Wilson Memorial Hospital, 
nor is such a contention made.  Thus, the criteria for 
entitlement to payment or reimbursement of "unauthorized" 
medical treatment listed above are for application.

The Veteran is service connected for the condition for which 
she took the medication that resulted in the reaction that 
necessitated the treatment in question; namely, a psychiatric 
disorder (bipolar disorder).  Thus, the "first" criterion 
for entitlement to reimbursement of the unauthorized medical 
expenses codified at 38 U.S.C.A. § 1728 appear to have been 
met.  However the Board finds that the second criterion for a 
reimbursement of the medical expenses in question are not 
met, as the weight of the evidence is against a finding that 
the treatment in question was for an "emergent" condition.  
In this regard, the Wilson Memorial Hospital emergency room 
report dated in December 2007 shows that the Veteran 
presented with dilated pupils, but that she had no other 
symptoms.  It was indicated that she had no pain, numbness, 
tingling, visual disturbances, headaches, shortness of 
breath, chest pain, nausea, or vomiting.  The final 
impression was prescription drug reaction.  She was 
discharged home in good condition.

Review of the December 19, 2007, Wilson Memorial Hospital 
treatment records by VA physicians in March 2008 and April 
2008 led them to conclude that the Veteran's condition was 
not emergent, and that the Veteran could have utilized a VA 
facility for her symptoms.  The record does not reflect any 
medical opinions or evidence to refute these conclusions by 
the VA medical professionals.

While the Veteran has stated that her condition on the date 
in question was such that it would not have been "wise" for 
her to drive to the VA medical center in Dayton for 
treatment, in essence tantamount to a claim that her 
condition was "emergent," this statement is of limited 
probative value, as laypersons lacking in medical expertise 
are not deemed competent to present such evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge", aff'd sub nom. Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the above, the claim for reimbursement of the cost of 
treatment rendered on December 19, 2007, at the Wilson 
Memorial Hospital must be denied under the provisions of 
38 U.S.C.A. § 1728 as the weight of the negative evidence 
exceeds that of the positive with respect to whether at least 
one of the three criteria listed in 38 U.S.C.A. § 1728(a).  
Gilbert, 1 Vet. App. at 49.  Moreover, as the Millennium Act 
requires that the claimant receive emergent treatment as part 
of the requirements for reimbursement, and the treatment in 
question was non-emergent, the claim must also be denied with 
application of the Millennium Act.  38 U.S.C.A. § 
1725(b)(2)(B).  

While the Board empathizes with the Veteran, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations as set forth above.  The Board also 
notes the argument contained in the substantive appeal is 
incorrect both as to the asserted basis of the denial of the 
Veteran's claim by the AOJ, and the interpretation therein of 
38 C.F.R. § 17.52.  Contrary to the assertions therein, while 
the Board regrets any confusion from the discussion of the 
basis for the denial by the AOJ in the statement of the case, 
the Veteran's claim was not denied on the basis of the 
treatment being for non-service connected disability, but 
instead was based on a determination that the treatment was 
non emergent (and that a VA facility could have been used for 
the treatment).  As for the asserted interpretation of 
38 C.F.R. § 17.52, there is no basis for reimbursement of the 
expenses associated with the Veteran's non-authorized and 
non-emergent private medial treatment under this provision, 
as the controlling legal authority in this matter are as 
applied above.   
 

ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on December 
19, 2007, at the Wilson Memorial Hospital in Sidney, Ohio, is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


